ﬁﬂniteh ﬁatatea Qtuurt of appeals

For the Seventh Circuit
Chicago,- Illinois 60604

August 29, 2002
HON. KENNETH F- RIPPLE, Circuit Judge
HON. DANIEL A. MANION, Circuit Judge

HON- TERENCE T- EVANS, Circuit Judge

No. 01—3928
PATRICE BOUVAGN ET, Appeal from the United States
District Court for the Northern
Plaintiff-Appellant, District of Illinois, Eastern Division.
v. No. 01 C 4685

JEAN C- BOUVAGNET, Ronald A. Guzman, Judge-

Defendant-Appellee.
O R D E R

This court issued an opinion in this case on July 26, 2002. On July 22, 2002,
the parties to this action had ﬁled a Joint Notice of Settlement and Motion to DiSmiss

Appeal. This ﬁling was not presented to the judges until after the release of the
opinion.

Upon being notiﬁed of the pendency of the parties’ Notice and Motion, the
court directed the parties to ﬁle memoranda clarifying the basis of their settlement
and stating whether the settlement agreement remained subject to any contingency.
Those memoranda have been received.

Accordingly, it is ordered that the opinion of this court, issued on
July 26, 2002, be withdrawn. The appeal is dismissed. The parties shall bear their
own costs in this court.

IT IS SO ORDERED.